Citation Nr: 0636781	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
post-operative meniscus tear (the "left knee disorder"), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status-post meniscectomy (the 
"right knee disorder"), currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to November 
1989.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.  The rating action of January 2005 was not appealed 
and is not before the Board at this time.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's left knee disability results in a noncompensable 
limitation of motion and does not result in slight recurrent 
subluxation or lateral instability.

2.  The competent medical evidence, overall, shows that the 
veteran's right knee disability results in noncompensable 
limitation of motion and does not result in slight recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for post-
operative left knee meniscus tear have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260 and 5261 (2006); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

2.  The criteria for an increased evaluation for right knee 
degenerative joint disease, status-post meniscectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260 and 5261 
(2006); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that slight recurrent 
subluxation or instability of the knee warrants a 10 percent 
evaluation, and moderate recurrent subluxation or instability 
of the knee is rated 20 percent.  Diagnostic Code 5257.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation. Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, and limitation of 
flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.

Limitation of extension of a knee to 10 degrees is rated 10 
percent. Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

The Board notes that in VAOPGCPREC 23-97, it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Turning to the veteran's left knee, the report of a January 
2004 VA orthopedic examination provides that the knee was 
stable to valgus and varus stressing of the medial and 
lateral collateral ligaments.  Lachman's and posterior 
Drawer's tests were negative.  An April 2004 outpatient post-
surgical follow-up report, conducted two weeks after a left 
knee scope, shows that the veteran's left knee had no 
instability.  These records, overall, are evidence against a 
20 percent evaluation for recurrent subluxation or recurrent 
instability under Diagnostic Code 5257.  

According to the report of a January 2004 VA orthopedic 
examination, the veteran had mild osteoarthritic changes in 
both knees.  Range of motion on the left was from zero to 120 
degrees without limitation.  A March 2004 outpatient 
treatment report also notes that X-rays showed bilateral 
early degenerative joint disease changes.  In April 2004, 
range of motion for the left knee was from zero to 100 
degrees, providing more evidence against these claims.  

The post-service medical record, as a whole, is found to 
provide evidence against these claims, indicating disorder 
that do not meet the next higher evaluation.  Accordingly, 
the criteria for a 10 percent rating, but no more than 10 
percent, for left knee post-operative meniscus tear have been 
met under Diagnostic Codes 5003, 5260, 5261 (2006); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  It is pertinent to point 
out that, while the degree of limitation of motion of the 
left knee that has been demonstrated does not support a 
compensable rating under Code 5260 or Code 5261 (providing 
evidence against both a higher evaluation, and the current 
evaluation), it is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

Turning to the veteran's right knee, the report of a January 
2004 VA orthopedic examination notes mild osteoarthritic 
changes in both knees.  A March 2004 outpatient treatment 
report also notes that X-rays showed bilateral early 
degenerative joint disease changes.  

The January 2004 VA examination report provides that the 
veteran's right knee medial and lateral collateral ligaments 
were stable to varus and valgus stressing, and he had good 
endpoints of Lachman's and posterior Drawer's testing.  Range 
of motion was from zero to 120 degrees.  A March 2004 
outpatient post-surgical follow-up report, conducted after 
the November 2003 right arthroscopy and partial lateral 
meniscectomy, was negative for any sign of instability or 
subluxation.  Range of motion was from zero to 110 degrees.  
In April 2004, the veteran's right knee range of motion was 
from zero to 110 degrees, with no instability.  

The Board notes that the veteran's current right knee 10 
percent evaluation is warranted under Diagnostic Code 5003.  
The records discussed above, however, are evidence against an 
evaluation in excess of 10 percent for the right knee based 
on limitation of motion.  They simply do not show limitation 
of motion warranting a 20 percent evaluation, even with 
consideration of pain under Diagnostic Code 5260 or 5261.  
These records also constitute evidence against a 10 percent 
evaluation for instability or subluxation under Diagnostic 
Code 5257; VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Board recognizes that the veteran complained of bilateral 
knee pain during his January 2004 VA examination, VA 
outpatient appointments, and a July 2005 hearing before the 
undersigned Veterans Law Judge.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left  and right knee disabilities are 
contemplated in the current evaluations assigned to the 
conditions, respectively.  There is no indication that pain 
has caused functional loss of either knee greater than that 
already contemplated by the current evaluations.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.  In this regard, the 
Board finds that the post-service medical record, as a whole, 
provides evidence against this claim, including, but not 
limited to, the medical evidence cited above.  For example, 
in January 2005, the veteran himself stated to VA medical 
providers that his knees "don't limit him much . . ." .   

The Board also recognizes that the veteran has post-operative 
scars on each knee.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided. 38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.

The RO did not provide the veteran the rating criteria for 
scars.  However, as discussed below, his post-surgical scars 
result in no additional functional impairment.  38 C.F.R. § 
4.118 (2006).  Thus, the RO's failure to provide the veteran 
the pertinent rating criteria is harmless error.  

Specifically, the January 2004 VA examination report observes 
that the veteran's right knee had three healed, small 
incisions from his recent (November 2003) arthroscopic 
surgery that were non-erythematous, non-adherent and mildly 
tender to palpation.  By March 2004, the right knee trochar 
sites were well healed, with no sites of infection.  The 
April 2004 outpatient post-surgical follow-up note provides 
that (left knee) sutures were removed and there were no signs 
of infection.  Overall, these records are evidence against 
additional compensation for post-surgical scars.  38 C.F.R. § 
4.118.  

As the preponderance of the evidence is against the claims, 
as noted above, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision dated in January 2004; a Decision Review Officer 
decision dated in January 2005; and a statement of the case 
dated in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
conducted a VA examination with respect to each of the claims 
in January 2004.  The report of that examination provides 
post-surgical findings for the right knee.  Subsequent VA 
outpatient treatment records provide post-surgical findings 
for each knee.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


